Citation Nr: 1507673	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1967 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and assigned a 30 percent effective April 22, 2010.   

A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that he is unable to obtain and maintain employment in part due to his PTSD.  A TDIU claim has therefore been inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased evaluation for PTSD, claims file contains VA mental health treatment records from April 2010 to May 2010.  There are no further records of psychiatric treatment or evaluations until the November 2012 VA examination.  However, the November 2012 VA examiner noted that the Veteran sought services from the Vet Center once, but denied any ongoing treatment.  As Vet Center reports are relevant evidence, after receiving necessary authorizations, any Vet Center records should be requested on remand.

Also, there are no further VA treatment records associated with the claims file subsequent to July 2012.  The February 2013 Supplemental Statement of the Case references a February 2013 query of the Salt Lake VA Health Care System, which found no additional pertinent VA records, but there is no documentation in the file of such.  Considering the fact that any outstanding VA treatment records could potentially be relevant to the Veteran's claim, a request for any outstanding VA treatment records, from July 2012 to present should be made.       

The Veteran underwent a VA examination in November 2012 to assess the current level of severity of his PTSD.  The examiner found that the Veteran had a level of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily.  However, she also found that changes in social and occupational functioning that were related to PTSD symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner also noted that the Veteran stated that he experienced thoughts of suicide and passive suicidal ideation, but also noted that the Veteran denied any suicidal ideation.  Because of these apparent contradictory findings, the Board finds a new VA examination is needed. 

As discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consideration of entitlement to TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The record reflects that the RO only advised the Veteran that he may be entitled to a TDIU in a February 2013 letter.  The Veteran should be provided with notice concerning how to substantiate a claim for TDIU, and asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  

Also, as part of the VA PTSD examination, an opinion regarding the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, should also be included.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, including a request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  If necessary, have the Veteran complete the proper release forms and then obtain any records, including treatment records, pertaining to the Veteran from the Salt Lake Vet Center.

3.  Obtain any updated VA treatment records from the VA Salt Lake City Health Care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since July 2012.

4.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of the Veteran's PTSD.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed.  

The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment.  The examiner is also requested to provide an opinion on whether it is at least as likely as not that the Veteran's PTSD would preclude him from obtaining or maintaining gainful employment.  A detailed rationale is required for the opinion provided.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




